Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gamet et al (US 2017/0102538 A1) in view of Yamada et al (US 2012/0062970 A1).

Regarding claim 1, Gamet et al discloses a mirror device (Fig. 6) comprising: 
a support portion (outer frame 606); 

a pair of torsion bars (642) disposed on both sides of the movable portion (604, 602) on a first axis and connecting the movable portion (604, 602) to the support portion (606) so that the movable portion is swingable around the first axis as a center line (along the torsion bars 642), 
wherein the movable portion (604, 602) includes a frame-shaped frame (see inner frame 604) connected to the pair of torsion bars (642) and a mirror unit (reflective surface 602) disposed inside the frame (see 602 is inside of 604), 
wherein the mirror unit (602) is connected to the frame (604) in each of a pair of first connection regions (at torsion bars 652) located on both sides of the mirror unit (see 652 located on both sides of the mirror unit 602) in a direction parallel to a second axis perpendicular (along the axis of torsion bars 644) to the first axis (along the axis of torsion bars 642), 
wherein a region other than the pair of first connection regions in a region between the mirror unit and the frame is a space (see the space between 602 and 604), and 
wherein an outer edge of the mirror unit and an inner edge of the frame are connected (see outer edge of the mirror and inner edge of the frame are connected at torsion bars 652) to each other.
However, the curvature in each of the pair of first connection regions is not continuous when viewed from a direction perpendicular to the first axis and the second axis. 
Yamada et al discloses the curvature in each of the pair of first connection regions that is continuous when viewed from a direction perpendicular to the first axis and the second axis (Fig. 8 and para [0095].

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the outer edge of the mirror unit and the inner edge of the frame are connected to each other so that a curvature in each of the pair if the first connection regions is 

Regarding claim 5, the mirror device according to claim 1, wherein the pair of first connection regions (Gamet et al, egions at the torsion bars 652) is located on both sides of the mirror unit on the second axis (see the pair of  first connection regions is located on both sides of the mirror unit 602). 

Regarding claim 13, the mirror device according to claim 1, wherein a width of each of the pair of first connection regions in a direction parallel to the first axis is 30% or less of a width of the mirror unit in a direction parallel to the first axis (see the widths for connection region and the mirror in Fig. 6)

Claims 2-4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tauscher et al (US 2010/0259806 A1) in view of Yamada et al (US 2012/0062970 A1).
Regarding claim 2, Tauscher et al discloses a mirror device (Fig. 2) comprising: 
a support portion (114); 
a movable portion (116 and frame around 116); and 
a pair of torsion bars (220, 222) disposed on both sides of the movable portion on a first axis (vertical axis) and connecting the movable portion to the support portion so that the movable portion is swingable around the first axis as a center line, 
wherein the movable portion (116 and frame around 116) includes a frame-shaped frame connected to the pair of torsion bars (220, 220) and a mirror unit (116) disposed inside the frame (see 116 is inside of the frame), 

wherein a region other than the pair of first and second connection regions in a region between the mirror unit and the frame is a space (see the space between the mirror 116 and frame), and 
wherein an outer edge of the mirror unit and an inner edge of the frame are connected (see outer edge of the mirror and inner edge of the frame are connected at torsion bars) to each other.
However, the curvature in each of the pair of first connection regions is not continuous when viewed from a direction perpendicular to the first axis and the second axis. 
Yamada et al discloses the curvature in each of the pair of first connection regions that is continuous when viewed from a direction perpendicular to the first axis and the second axis (Fig. 8 and para [0095].

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the outer edge of the mirror unit and the inner edge of the frame are connected to each other so that a curvature in each of the pair if the first connection regions is continuous when views from a direction perpendicular to the first axis and the second axis for the purpose of reducing the stress concentration in the connection area between the mirror unit and the frame as discussed in para [0095] of the prior art.

Regarding claim 3, the mirror device according to claim 2, wherein the outer edge of the mirror unit and the inner edge of the frame are connected to each other so that a curvature in each of the pair of second connection regions is continuous when viewed from a direction perpendicular to the first axis and the second axis (Yamada et al, para [0095] and Fig. 8).

Regarding claim 4, the mirror device according to claim 2, wherein the pair of second connection regions is located on both sides (Tauscher et al, see the top and bottom of the mirror 116) of the mirror unit on the first axis (along the axis of 220-222).

Regarding claim 14, the mirror device according to claim 2, wherein the pair of first connection regions is located on both sides of the mirror unit on the second axis (see Fig. 2). 

Regarding claim 22, the mirror device according to claim 2, wherein a width of each of the pair of first connection regions in a direction parallel to the first axis is 30% or less of a width of the mirror unit in a direction parallel to the first axis (see the widths for connection region and the mirror in Fig. 6)

Allowable Subject Matter
Claims 6-12 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the the frame includes a pair of first portions connected to the mirror unit and extending in a direction parallel to the first axis, and wherein a width of each of the pair of first portions in a direction parallel to the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/10/2021